



COURT OF APPEAL FOR ONTARIO

CITATION: Mason Homes
    Limited v. Woodford, 2014 ONCA 816


DATE: 20141120

DOCKET: C57053

Hoy A.C.J.O., Epstein and Hourigan JJ.A.

BETWEEN

Mason Homes Limited

Plaintiff

(Appellant)

and

Bonni Elizabeth Woodford and William David
    Woodford

Defendant

(Respondents)

Paul Gemmink, for the appellant

Brent S. J. Cumming, for the respondents

Heard: November  5, 2014

On appeal from the order of Justice Mark L. Edwards of the
    Superior Court of Justice, dated April 3, 2013, reported at 2013 ONSC 1962.

ENDORSEMENT

[1]

The respondents, Bonni and William Woodford, operated a deli in a unit
    of a strip mall pursuant to a lease with the appellant, dated July 24, 2002.

[2]

In November 2004, the respondents entered into an agreement to sell the
    deli business and assign their lease to a third party. The agreement was
    conditional on the respondents obtaining the appellants consent to transfer
    the lease. The respondents did not obtain consent and so purported to waive that
    condition. The third party went into possession of the deli for approximately
    20 days starting in early December 2004 and paid rent for the month of
    December. The third party then vacated the premises.

[3]

On January 5, 2005, the appellant wrote to the respondents advising that
    they were in default because of an unapproved transfer of the lease. The
    appellant requested that the respondents take steps within 24 hours to remedy
    the default and pay the current months rent plus three additional months rent
    by the close of business on January 7, 2005.

[4]

Ms. Woodford responded in a letter dated January 7, 2005, asking for
    time to deal with the situation that had arisen with the third party.

[5]

Without prior notice, the appellant changed the locks of the unit on
    January 12 or 13, 2005. At trial, the appellant took the position that it did
    so to protect the equipment inside the unit.

[6]

On January 20, 2005, the appellant wrote to the respondents purporting
    to terminate the lease, effective immediately.

[7]

The appellant commenced legal proceedings against the respondents to
    recover the balance of the rent due and owing under the lease. In that action,
    the respondents admitted in their statement of defence that re-entry to the
    unit by the appellant occurred on January 20, 2005.

[8]

The trial concluded on January 10, 2012, with the trial judges taking
    the matter under reserve. On October 24, 2012, the trial judge wrote to the
    parties stating:

I have now had an opportunity to consider my reasons in this
    matter.  In reviewing the evidence, and the law in this area, I have taken note
    that the issue or potential issue of the application of the
Commercial
    Tenancies

Act
, R.S.O. 1990 and specifically, the potential
    application of Sections 18 and 19 thereof. Since this issue was not raised nor
    argued, you may wish to give consideration to either submitting written
    argument or oral argument on this issue.

If you request an opportunity for oral argument, I would
    appreciate it if you would contact the trial coordinator within the next two
    weeks.  If I do not hear from you in that regard I will assume that there will
    be no request for oral argument. If your intention is to simply file written
    argument, then I would request that you have your written argument to me within
    three weeks of the date of receipt of this letter.

[9]

Under s. 18(1) of the
Commercial Tenancies Act.,
R.S.O. 1990, c.
    L.7 (the Act),
a landlord may re-enter the
    premises if rent remains unpaid for 15 days or more. Under s. 19(2) of the Act,
    a
right of re-entry

for a breach of any condition in a lease, other than the payment of rent,
    is only enforceable if the lessor provides the lessee a notice specifying the
    particular breach and requiring the lessee to remedy or compensate for the
    breach, and the lessee fails to do so within a reasonable amount of time.

[10]

Both
    parties filed written submissions regarding the application of the Act. The
    appellant submitted that because the last payment of rent was in December and
    the respondents admitted that re-entry occurred on January 20, 2005, rent had
    been unpaid for more than 15 days and it was therefore entitled to re-enter the
    premises pursuant to s.18. The appellant further submitted that if it was required
    to provide the respondents with notice of their obligation to remedy the
    unapproved transfer under s. 19, sufficient notice had been provided. The
    appellant added that there was no evidence that the respondents wished to
    return to the unit to operate their business or attempt to sublet the premises.

[11]

The
    trial judge released written reasons for judgment on April 3, 2012, dismissing
    the action. The trial judge held that the respondents failure to plead the
    application of the Act did not preclude the court from considering the statute.
    He also held that, given his finding that re-entry occurred when the locks were
    changed on January 12 or 13, 2005, he was not bound by the admission in the
    statement of defence that re-entry occurred on January 20, 2005. The trial
    judge therefore concluded that the 15-day period provided for in s. 18 had not
    expired at the time of re-entry, and that by terminating the lease early, the
    appellant had forfeited its right to sue for the balance of the rent due.

[12]

The
    trial judge went on to state that if he were wrong with respect to the 
    application of s. 18, then the January 15, 2005 letter did not provide the
    respondents with adequate notice under s.19 to rectify the deficiency resulting
    from the unapproved transfer.

[13]

Finally,
    the trial judge concluded that if he were incorrect in his

analysis of
    the Act, the respondents had not met their onus in proving that the appellant had
    failed to properly mitigate its damages. Specifically, the respondents had not
    proven that there had been an improvident sale of the equipment located in the
    unit or that the appellant had not exercised appropriate due diligence efforts
    to re-let the premises.

[14]

The appellant appeals, submitting that the trial judge
    erred in considering ss. 18 and 19 of the
Act
because the respondents did not plead the statute and admitted in their
    statement of defence that re-entry of the premises occurred on January 20,
    2005. Alternatively, the appellant submits that the trial judge erred because a
    landlord who re-enters premises after a tenant has abandoned them does not
    forfeit its right to claim for unpaid rent under the Act.

[15]

We
    are of the view that the respondents failure to plead the Act was not a bar to
    its consideration by the trial judge, who is permitted to have regard to
    applicable statutes. However, the trial judge erred in his analysis and
    application of the Act.

[16]

A
    proper analysis of ss. 18 and 19 of the Act would necessitate consideration not
    only of the timing of the re-entry, but also of whether the premises were
    abandoned when the re-entry occurred. When premises have been abandoned, immediate
    re-entry by a landlord does not prejudice its ability to claim for the rent
    outstanding:
Commercial Credit Corp. v. Harry D. Shields Ltd.
(1980), 29
    O.R. (2d) 106, at paras. 16-20 (H. Ct. J.);
615314 Ontario Ltd. v. 396380
    Ontario Inc.
, [1995] O.J. No. 1518 (Ont. Ct. J. Gen. Div.).

[17]

There
    was no evidence on the issue of abandonment adduced at trial because the Act
    was not pleaded and the respondents had, in any event, admitted that re-entry
    occurred on January 20, 2005. The trial judge did not, therefore, have a proper
    evidentiary foundation to conduct his analysis of the application of the Act.
    Instead, he equated a changing of the locks with a re-entry resulting in
    forfeiture of right to sue for the balance of the rent due

and failed to conduct a meaningful analysis of the issue
    of abandonment.

[18]

The
    correct course of action for the trial judge, and the one that would have
    insured trial fairness, would have been to permit the parties to call further
    evidence on the issue of abandonment. He did not do so, and consequently, his analysis
    of the application of the Act was flawed.

[19]

The
    appeal is allowed to the extent that we  order a trial of an issue; namely, the
    application of the Act, including, but not limited to, a consideration of
    whether the premises had been abandoned. If counsel are unable to agree on a process
    for the expeditious conduct of the trial, they shall bring a motion for
    directions before a judge of the Superior Court.

[20]

The
    appellant, as the successful party, is entitled to its costs of the appeal. Given
    that the appellant was not entirely successful, as it sought an order setting
    aside the judgment and granting it judgment in the amount of $150,136, we are
    of the view that there should be a reduction to the $10,000 in costs claimed by
    the appellant. Accordingly, we order that the respondents are jointly and
    severally liable for the appellants costs of the appeal, which we fix at
    $8,000, inclusive of fees, disbursements and applicable taxes. Payment of the
    costs by the respondents to the appellant shall be made within 60 days.

[21]

On
    the consent of the parties, the costs of the proceeding to date, other than the
    costs of the appeal, shall be in the discretion of the judge hearing the trial
    of an issue.

Alexandra
    Hoy A.C.J.O.

Gloria Epstein J.A.

C. William Hourigan J.A.


